DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shigeta 2018/0068525.

Regarding claim 21, Shigeta discloses a non-transitory computer-readable medium embodying a program that, when executed by at least one computing device, causes the at least one computing device to at least:
determine a first reading of gaming chips (substitute currency 120) based at least in part on a first identification technology (RFID), the first reading comprising a plurality of first counts and a plurality of first values [19-20] [28] [102]; determine a second reading of the gaming chips (image analyzing device 12) based at least in part on a second identification technology (camera 2), the second reading comprising a plurality of second counts and a plurality of second values [102-112] [120]; and in response to a variance (difference in total amount of 120) between the first reading and the second reading, initiate or perform at least one remedial action (verify fraud, stop the game) [135-137].
Regarding claim 22
Regarding claim 23, Shigeta discloses all of the limitations of claim 21. Shigeta further discloses the at least one computing device to allow an authorized user (dealer) corresponding to the degree of the variance to resume play as the at least one remedial action [102-112] [120] [135-137].
Regarding claim 24, Shigeta discloses all of the limitations of claim 21. Shigeta further discloses at least one computing device to identify a patron with a history of the variance [131-132].
Regarding claim 25, Shigeta discloses all of the limitations of claim 24. Shigeta further discloses the history of the variance includes a pattern of the variance of the patron or a total amount of the variance [131-132].
Regarding claim 26, Shigeta discloses all of the limitations of claim 21. Shigeta further discloses the at least one computing device to identify a managerial position of an authorized user with a history of the variance of the authorized user [132].
Regarding claim 27, Shigeta discloses all of the limitations of claim 21. Shigeta further discloses the at least one computing device to determine whether a specific statistical property of the variance is greater than or equal to a threshold [131].
Regarding claim 28, Shigeta discloses all of the limitations of claim 21. Shigeta further discloses the at least one computing device to calculate a ratio of a number of games played to the variance [131-132].
Regarding claim 29
Regarding claim 30, Shigeta discloses all of the limitations of claim 21. Shigeta further discloses determine an outcome of each game based on playing cards played, and for each game, determine the variance in gaming chips payed to a patron based on the outcome of the game [86-91] [99-102] [141].
Regarding claim 31, Shigeta discloses A non-transitory computer-readable medium embodying a program that, when executed by at least one computing device, causes the at least one computing device to at least: determine a reading of gaming chips that have different shapes and weights  [FIG 20B]according to values of the gaming chips, at least in part by at least one of radio frequency identification (RFID) identification and visual identification, the reading comprising a plurality of counts and a plurality of values; and group the reading according to the value [FIG 20b] [184] [192] [204] [213].
Regarding claim 32, Shigeta discloses all of the limitations of claim 31. Shigeta further discloses the reading is determined by the RFID identification [19-20] [28] [102], and the at least one computing device further configured to determine another reading of gaming chips by the visual identification [102-112] [120].
Regarding claim 33, Shigeta discloses a memory; and at least one computing device coupled to the memory (game recording device 11 with memory) [98-99], the at least one computing device configured to at least: determine a first reading of gaming chips based at least in part on a first identification technology, the first reading comprising a plurality of first counts and a plurality of first values [19-20] [28] [102]; determine a second reading of the gaming chips based at least in part on a second identification technology, the second reading comprising a plurality of second counts and a plurality of second values [102-112] [120]; and in 
Regarding claim 34, Shigeta discloses all of the limitations of claim 33. Shigeta further discloses the Shigeta further discloses the remedial action is initiated or performed when the variance is greater than or equal to a threshold (any discrepancy/ incident when difference in total amount of currency) [102-112] [120].
Regarding claim 35, Shigeta discloses all of the limitations of claim 33. Shigeta further discloses the at least one computing device to allow an authorized user (dealer) corresponding to the degree of the variance to resume play as the at least one remedial action [102-112] [120] [135-137].
Regarding claim 36, Shigeta discloses all of the limitations of claim 33. Shigeta further discloses at least one computing device to identify a patron with a history of the variance [131-132].
Regarding claim 37, Shigeta discloses all of the limitations of claim 36. Shigeta further discloses the history of the variance includes a pattern of the variance of the patron or a total amount of the variance [131-132].
Regarding claim 38, Shigeta discloses all of the limitations of claim 33. Shigeta further discloses the at least one computing device to identify a managerial position of an authorized user with a history of the variance of the authorized user [132].
Regarding claim 39,
Regarding claim 40, Shigeta discloses all of the limitations of claim 33. Shigeta further discloses the at least one computing device to calculate a ratio of a number of games played to the variance [131-132].
Regarding claim 41, Shigeta discloses all of the limitations of claim 33. Shigeta further discloses the first reading is determined for wagered gaming chips, and the second reading is determined for gaming chips moved in/from chip tray (tray 17) [19-20] [28] [102-112] [120].
Regarding claim 42, Shigeta discloses all of the limitations of claim 33. Shigeta further discloses determine an outcome of each game based on playing cards played, and for each game, determine the variance in gaming chips payed to a patron based on the outcome of the game [86-91] [99-102] [141].
Regarding claim 43, Shigeta discloses a memory; and at least one computing device coupled to the memory (game recording device 11 with memory) [98-99], the at least one computing device configured to at least: determine a reading of gaming chips that have different shapes according to values of the gaming chips, at least in part by at least one of radio frequency identification (RFID) identification and visual identification, the reading comprising a plurality of counts and a plurality of values; and group the reading according to the value [FIG 20B] [184] [192] [204] [213].
Regarding claim 44
Regarding claim 45, Shigeta discloses determining, via at least one computing device and based at least in part on a first identification technology, a first reading of gaming chips in a gaming area, the first reading comprising a plurality of first counts and a plurality of first values [19-20][28-[102]; determining, via the at least one computing device and based at least in part on a second identification technology, a second reading of the gaming chips in the gaming area, the second reading comprising a plurality of second counts and a plurality of second values [102-112][120]; and in response to a variance between the first reading and the second reading, initiating or performing, via the at least one computing device, at least one remedial action [135-137].
Regarding claim 46, Shigeta discloses all of the limitations of claim 45. Shigeta further discloses the remedial action is performed when the variance satisfies a threshold [102-112] [120].
Regarding claim 47, Shigeta discloses all of the limitations of claim 45. Shigeta further discloses allowing an authorized user (dealer) corresponding to the degree of the variance to resume play after ceasing the at least one remedial action [102-112] [120] [135-137].
Regarding claim 48, Shigeta discloses all of the limitations of claim 45. Shigeta further discloses identifying a patron with a history of the variance of the patron [131-132].
Regarding claim 49
Regarding claim 50, Shigeta discloses all of the limitations of claim 45. Shigeta further discloses identifying a managerial position of an authorized user with a history of the variance of the authorized user [132].
Regarding claim 51, Shigeta discloses all of the limitations of claim 45. Shigeta further discloses determining whether a specific statistical property of the variance satisfies a threshold [131].
Regarding claim 52, Shigeta discloses all of the limitations of claim 45. Shigeta further discloses calculating a ratio of games played to the variance [131-132].
Regarding claim 53, Shigeta discloses all of the limitations of claim 45. Shigeta further discloses the first reading is determined for wagered gaming chips, and the second reading is determined for gaming chips moved in/from chip tray (tray 17) [102-112] [120].
Regarding claim 54, Shigeta discloses all of the limitations of claim 45. Shigeta further discloses determining an outcome of each game based on playing cards played; and for each game, determining the variance in gaming chips payed to a patron based on the outcome of the game [86-91] [99-102] [141].
Regarding claim 55
Regarding claim 56, Shigeta discloses all of the limitations of claim 55. Shigeta further discloses the reading is determined by the RFID identification, and further comprising determining another reading of gaming chips by the visual identification [102-112] [120].


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASIFA HABIB whose telephone number is (571)270-7032. The examiner can normally be reached 9-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 





/ASIFA HABIB/Examiner, Art Unit 2887         

/STEVEN S PAIK/Supervisory Patent Examiner, Art Unit 2887